The dissent, with respect to the second assignment of error, states that "appellant made no attempt to establish Quentin's competency", and that "[a]t no time did appellant indicate that he wished to call Quentin as a witness, nor did he make an offer of proof as to Quentin's competence." By making these statements, it appears that the dissent has improperly shifted the burden of proof under the Rules of Evidence.
The burden of establishing that a statement falls within an exception or exclusion to the hearsay rule is upon the proponent of the evidence. See State v. Riggins (1986),35 Ohio App.3d 1, 4, 519 N.E.2d 397, 402 (holding that the proponent of an elderly witness's deposition testimony bears the burden of proving her unavailability.) Since appellee was the proponent of the hearsay statements and since the hearsay statements were offered against appellant, it is improper to hold that appellant bears the burden of proving Quentin's competency *Page 475 
or availability in order to have the statements excluded. It is proponent of the evidence, appellee, who bears the burden to prove that the statements are admissible.
In addition, I believe it is important to note the similarity of this case to State v. DeMarco (1987), 31 Ohio St.3d 191, 31 OBR 390, 509 N.E.2d 1256. DeMarco also involved multiple hearsay statements improperly admitted via the testimony of multiple witnesses at trial. Although De Marco involved the conviction of a criminal defendant, the evidentiary analysis is nonetheless applicable within this civil context. In DeMarco, the Ohio Supreme Court held:
"In our view, the cumulative effect of these witnesses' hearsay testimony was prejudicial. Although violations of the Rules of Evidence during trial, singularly, may not rise to the level of prejudicial error, a conviction will be reversed where the cumulative effect of the errors deprives a defendant of the constitutional right to a fair trial." Id. at 196-197, 31 OBR at 395, 509 N.E.2d at 1261.
An error is harmless in a civil context if it "does not affect [the] substantial rights of the complaining party, or the court's action is not inconsistent with substantial justice." O'Brien v.Angley (1980), 63 Ohio St.2d 159, 17 O.O3d 98, 101, 407 N.E.2d 490,494, citing Civ. R. 61. I find that this error affected the substantial rights of appellant and that the court's evidentiary rulings were not consistent with substantial justice.
The most important issue here is that appellant has the right to have a fair hearing. To ensure fairness, the litigants and the court must comply with Ohio's established evidentiary rules. Therefore, this matter must be remanded to the trial court for a custody hearing in compliance with the Ohio Rules of Evidence.